Citation Nr: 1409454	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from April 1995 to April 1999 with six months and fifteen days of prior active service.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Anchorage, Alaska, VA Regional Office (RO).

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran filed a timely notice of disagreement with the issue of entitlement to service connection for a thoracolumbar spine disorder.  Subsequently, the Veteran was provided a Statement of the Case (SOC) in regard to this issue along with the issues of entitlement to service connection for a cervical spine disorder and headaches.  In a Substantive Appeal on a VA Form 9, dated in July 2010, the Veteran perfected appeals of the issues of entitlement to service connection for a cervical spine disorder and headaches.  In July 2011, a Supplemental Statement of the Case (SSOC) was issued in regard to the issues of entitlement to service connection for a cervical spine disorder and headaches.  Thereafter, at the hearing before the board the issues were characterized as entitlement to service connection for a cervical and thoracic spine disorder and entitlement to service connection for headaches, and testimony relevant to the thoracolumbar spine was introduced.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  The Board construes the statements of the Veteran and her representative at the hearing to constitute a Substantive Appeal on the issue of entitlement to service connection for thoracolumbar spine and, therefore, waiving the timeliness of this Substantive Appeal, the issue is before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disorder, thoracolumbar spine disorder, and a headache disorder.

Review of the claims file reveals treatment records from Elmendorf Air Force Base (AFB) dated through October 2010.  The Veteran testified at the hearing before the undersigned that she has received relevant continued treatment at Elmendorf AFB.  Therefore, remand is necessary for attempts to be made to obtain additional treatment records from Elmendorf AFB dated since October 2010.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).

The Veteran was afforded a VA medical examination in March 2010.  The Veteran reported that her headaches began in 1998 and stated that her headaches are directly related to her neck and mid back pain.  The Veteran reported that her cervical spine disorder began in 1998.  She stated that the neck pain tends to spread to the back of her head producing headaches and described the headaches as muscular, dull and tense.  She attributed the headaches to a fall injury and a motor vehicle accident in service.  The Veteran also reported a motor vehicle accident after service in 2008.  After examination the Veteran was diagnosed with cervical muscular tension with very mild degenerative changes.  The examiner noted that even though she had a serious accident in 2008 the Veteran attributed her neck pain and headaches only to the incidents in service.  The examiner stated: 

Regarding the headaches, neck and mid back condition.  The evidence of records during military service do not reflect or support the presence of a chronic condition.  The evidence offered prevents me from being able to establish a nexus between the Veteran's current headaches, neck and upper mid back with her remote right hip pain, occasional back and neck pain that as records state was relieved by Tylenol.

The examiner continued to discuss the Veteran's 2008 motor vehicle accident and to report that the headaches, neck and mid back condition are not caused/aggravated by or a result of her April 1995 to April 1999 time in service.

The Veteran was afforded another VA medical examination in March 2011.  The Veteran reported that her headaches began in 1996 and that she had chronic neck pain and muscle stiffness with spasm.  She reported that her neck pain began in 1995 and that she had injuries to her neck in service.  She had headaches that originate in the neck and migrate to the eyes.  She had headaches two to three times a week that are not prostrating.  The Veteran was noted to have had four neurological traumas; a sprained neck in 1995, a fall in 1996, a motor vehicle accident in 1998, and a motor vehicle accident in 2008.  The Veteran was diagnosed with muscular tension headaches and cervical muscle strain.  The examiner rendered the opinion that the Veteran's tension headaches are at least as likely as not began in service.  The rationale was that there was neck pain noted in the service treatment records and tension headaches were common with neck strains.  The examiner rendered the opinion that the Veteran's neck pain at least as likely as not began in service.

In May 2011 the same examiner who provided the March 2011 opinion re-reviewed the claims file.  The examiner indicated that the Veteran had diagnoses of mild degenerative disc disease C4-5, C5-6; and muscular tension with reversal of the lordotic curvature of the cervical spine.  The examiner rendered the opinion that the Veteran's current cervical spine conditions were less likely as not caused by or a result of the service treated neck pains/strains and accidents the Veteran sustained in service.  The examiner reported that the Veteran's mild degenerative disc disease and cervical spine straightening were associated with the Veteran's 2008 motor vehicle accident.  The minor car accident in 1998 "would as likely as not cause no residual neck pathology."  The examiner noted that the falls would not lead to permanent neck residual problems.  

In June 2011 the same examiner who provided the March 2011 and May 2011 opinions opined that the Veteran's neck/cervical spine condition is less likely as not caused by or a result of service.  

In July 2011 the same examiner who provided the March 2011, May 2011, and June 2011 opinions provided another medical opinion.  The examiner rendered the opinion that the Veteran current tension headaches did not begin in service.  The examiner explained that the "Veteran was treated for headaches in service by the chiropractor.  My assessment of tension headaches with emotional stress as etiology.  Veteran stated that she was frustrated with the service not being about to transfer to the job that she wanted and could perform so she separated."  The examiner reported that the Veteran's current headaches were not the headaches that she had in service.  The examiner identified a November 2004 VA treatment note wherein the Veteran denied headaches or dizziness.  The examiner stated "I did not/and do not now believe the evidence was 'evenly divided' to favor a service connection for headaches.  She did have headache in service but headaches are very common condition."  The examiner rendered the opinion that the Veteran's neck/cervical spine condition is less likely as not caused by or a result of service.  

Although in March 2011 the VA medical examiner noted in the rationale that there was neck pain noted in the service treatment records and tension headaches were common with neck strains in rendering the opinion that the Veteran's tension headaches were least as likely as not began in service, the same examiner subsequently opined that the Veteran's current headaches were not the same as the headaches in service.  The examination reports do not reveal an adequate opinion regarding whether the Veteran's headache disorder was due to or aggravated by the Veteran's diagnosed cervical spine disorder has not been obtained.  As such, on remand the Veteran must be afforded another VA medical examination.

In addition, VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's claimed disorders, the Veteran must be afforded another VA medical examination(s).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain all treatment records regarding the Veteran from Elmendorf AFB that are dated since October 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any cervical spine and/or headache disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should identify all cervical spine, thoracolumbar spine, and headache disabilities, comment on the lay statements of record, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spine, thoracolumbar spine, and/or headache disability is related to or had its onset during service.  The examiner should also render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any headache disability was caused by or is aggravated by any cervical spine and/or thoracolumbar spine disabilities found to be present.  In rendering the opinion(s) the examiner should comment upon the prior medical examination reports.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


